Citation Nr: 0619475	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing is of 
record.

By decision dated in November 2005, the Board denied the 
veteran's claim that a June 2003 rating decision reducing his 
service-connected right inguinal hernia disability from 30 
percent to 10 percent was improper.  The separate issue of 
whether he was entitled to a higher rating was remanded and 
is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's right inguinal hernia is not shown to be 
recurrent or not well supported by a truss.

2.  The scar residual of a right inguinal hernia repair is 
well healed and does not result in any impairment of 
function.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic 
Code (DC) 7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

The veteran contends, in essence, that he is entitled to a 
rating higher than 10 percent for residuals of a right 
inguinal hernia.  At the hearing before the RO in October 
2004 and again before the Board in July 2005, he testified as 
to on-going pain and bulging at the area.  He indicated that 
he experienced pressure from the truss because it needed to 
be secure and fairly tight.  

The veteran acknowledged that he had been told that surgery 
would offer some temporary relief but that the doctors were 
unable to guarantee him that the hernia would not return so 
he had opted not to undergo any further surgical procedures.  

Upon further questioning, the veteran stated that he needed 
Motrin four times a week for pain management but had not 
missed any work directly related to pain.  He reported that 
he had missed some work because of doctor's appointments.  He 
stressed that he was not interested in having surgery every 5 
to 10 years and had opted not to have any more surgery.

Under the relevant laws and regulations, a higher (30 
percent) rating is warranted for a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  A 
60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  

After a review of the claims file, the Board finds that the 
evidence does not support a claim for a higher rating.  In 
the most recent VA examination report dated in January 2006, 
the veteran reported a past medical history of surgical 
repair of a hernia in 1991, requiring secondary closure.  He 
noted increased swelling and soreness at the ends of the scar 
and on-going low-grade discomfort at the site associated with 
walking and running.

Physical examination revealed a 7 cm. depressed scar in the 
right inguinal area, which was non-tender and non-adherent.  
The examiner related that there was no evidence of a 
recurrent inguinal hernia either directly or indirectly.  
There was no evidence of inguinal adenopathy or abnormal 
scrotal masses.    The final diagnosis was status/post right 
inguinal hernia repair with residual scar and discomfort.

In a May 2003 VA examination, the veteran acknowledged that 
he had not been hospitalized, had not seen a physician for 
treatment, and had been using a truss recommended by his 
physician-uncle, which helped his condition.  He complained 
of on and off pain with slight bulging after removing the 
truss.  

Physical examination of the right groin revealed a well-
healed scar with no visible bulging.  There was palpable 
impulse and bulging when the veteran coughed.  The final 
diagnosis was post-operative right groin hernia with well-
healed scar and weakness of the wall, well supported by 
truss.

Based on the above, the evidence does not support the claim 
for a higher rating.  The veteran's complaints of low-level 
pain and swelling are contemplated in the currently-assigned 
10 percent rating and indicia of a higher rating, such as a 
recurrent hernia or irremediable hernia not supported by a 
truss, are not shown.  In addition, the veteran's scar is 
small, non-tender, and not functionally limiting; therefore, 
the evidence does not establish a basis for a separate 
compensable rating for residual scarring.  For those reasons, 
the veteran's claim for a higher rating is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence.  

He was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.
  
In addition, by virtue of the rating decision, the statement 
of the case (SOC), and the supplemental SOCs (SSOCs), the 
veteran was provided with specific information as to why the 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2004 SOC and the February 2006 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in October 
2004, and before the Board in July 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in August 2002, May 
2003, and January 2006.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  As such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for residuals of a right inguinal hernia repair is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


